DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 12 and 17 are objected to because of the following informalities:
Claim 1 recites “An apparatus of controlling a fuel pump of a hybrid electric vehicle using an engine and a motor as driving power sources” in lines 1-2, which appears to be a misstating of --An apparatus [[of]] for controlling a fuel pump of a hybrid electric vehicle that uses an engine and a motor as driving power sources--.
Claim 7 recites “a predetermine time” in line 4, which appears to be a misstating of --a predetermined time--.
Claim 12 recites “A method of controlling a fuel pump of a hybrid electric vehicle using an engine and a motor as driving power sources” in lines 1-2,  which appears to be a misstating of --A method of controlling a fuel pump of a hybrid electric vehicle that uses an engine and a motor as driving power sources--.
Claim 12 recites “wherein the fuel pump includes the fuel pump motor and configured to supply a fuel to the engine according to operation of the fuel pump motor” in lines 1-2, which appears to be a misstating of --wherein the fuel pump includes the fuel pump motor and is configured to supply a fuel to the engine according to operation of the fuel pump motor--.
Claim 17 recites “a predetermine time” in lines 2-3, which appears to be a misstating of --a predetermined time--.
Claim 17 should be amended to replace the comma at the end of line 5 with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11 and 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0271288 to Asai (hereinafter: “Asai”).
With respect to claim 1, Asai teaches an apparatus (apparent from at least Fig. 1) of controlling a fuel pump (21) of a hybrid electric vehicle (as discussed by at least ¶ 0018-0019, 0091 & 0098) using an engine (20) and a motor (as discussed by at least ¶ 0018 & 0091) as driving power sources [the preamble claim phrase “of controlling a fuel pump of a hybrid electric vehicle using an engine and a motor as driving power sources” merely amounts to a recitation of intended use or purpose not germane to patentability of the claimed method (e.g., see: MPEP 2111.02)], the apparatus comprising: the fuel pump including a fuel pump motor (as discussed by at least ¶ 0036) and configured to supply a fuel to the engine according to operation of the fuel pump motor (apparent from at least Figs. 1, 3, 6, 8 & 10 in view of at least ¶ 0047); an engine controller (11) configured to turn on a fuel pump relay (34) controlling an electric connection between the fuel pump motor and a power supply (35) upon determining that the engine is started (apparent from at least Fig. 1 in view of at least ¶ 0017, 0035, 0039 & 0102); and a fuel pump controller (12) configured to be turned on by electric power received from the power supply when the fuel pump relay is turned on by the engine controller (apparent from at least Fig. 1 in view of at least ¶ 0017, 0035, 0039 & 0102), and to stop operation of the fuel pump by stopping supply of the electric power applied to the fuel pump motor upon determining that the engine is stopped after starting the engine (apparent from at least Figs. 1, 3, 6, 8 & 10 in view of at least ¶ 0024, 0035-0036, 0039, 0044 & 0054-0055, 0064-0065, 0067, 0074, 0076 & 0094-0097).

With respect to claim 2, Asai teaches the apparatus of claim 1, wherein, when the fuel pump controller stops the supply of the electric power applied to the fuel pump motor, the fuel pump relay is configured to maintain an on-state thereof (apparent from at least Figs. 1, 3, 6, 8 & 10 in view of at least ¶ 0017-0021, 0035, 0039 & 0055-0056).

With respect to claim 3, Asai teaches the apparatus of claim 1, wherein the engine controller is configured to turn off the fuel pump relay upon determining that the engine is turned off (as discussed by at least ¶ 0017-0018 & 0035).

With respect to claim 6, Asai teaches the apparatus of claim 1, wherein the fuel pump controller is configured to drive or stop the fuel pump by controlling the electric power applied to the fuel pump motor according to engine status information received from the engine controller after starting the engine (apparent from at least Figs. 2-10 in view of at least ¶ 0079, 0089 & 0098; because drive and stop are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 7, Asai teaches the apparatus of claim 6, wherein, when the hybrid electric vehicle enters an electric vehicle mode, in which the engine is stopped and the motor alone is driven as the driving power source, after starting the engine, the fuel pump controller is configured to stop operation of the fuel pump after a predetermine time elapses [for example, apparent from at least Figs. 4-10 in view of at least ¶ 0057-0098 (especially at least Figs. 5, 6 & 10)].

With respect to claim 8, Asai teaches the apparatus of claim 7, wherein the fuel pump controller is configured to control a pressure of the fuel discharged from the fuel pump to a predetermined reference pressure value, upon determining that the engine status information or target fuel pressure information is not received from the engine controller while the hybrid electric vehicle is being driven in the electric vehicle mode (apparent from at least Figs. 1, 2, 4, 9 & 10 in view of at least ¶ 0027, 0033, 0037, 0040-0043 & 0045-0049; because the engine status information and target fuel pressure information are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 9, Asai teaches the apparatus of claim 7, wherein the fuel pump controller is configured to drive the fuel pump, upon determining that a residual pressure in a fuel line (26) connecting the fuel pump and the engine is less than a predetermined threshold pressure while the hybrid electric vehicle is driven in the electric vehicle mode (apparent from at least Figs. 7, 8 & 10 in view of at least ¶ 0069-0079 & 0090-0098).

With respect to claim 10, Asai teaches the apparatus of claim 6, wherein the fuel pump controller is configured to drive the fuel pump by applying the electric power to the fuel pump motor, upon determining that the engine transitions from a stop mode to a non-stop mode (apparent from at least Figs. 2-4, 6 & 8-10).

With respect to claim 11, Asai teaches the apparatus of claim 6, wherein the fuel pump controller is configured to control a pressure of the fuel discharged from the fuel pump to a predetermined reference pressure value, until the engine status information is received from the engine controller while the engine is being driven (apparent from at least Figs. 1, 2, 4, 9 & 10 in view of at least ¶ 0027, 0033, 0037, 0040-0043 & 0045-0049).

With respect to claim 12, Asai teaches a method of controlling a fuel pump (21) of a hybrid electric vehicle (as discussed by at least ¶ 0018-0019 & 0091) using an engine (20) and a motor (as discussed by at least ¶ 0018 & 0091) as driving power sources [the preamble claim phrase “of controlling a fuel pump of a hybrid electric vehicle using an engine and a motor as driving power sources” merely amounts to a recitation of intended use or purpose not germane to patentability of the claimed method (e.g., see: MPEP 2111.02)], the method comprising: turning on, by an engine controller (11), a fuel pump relay (34) controlling an electric connection between a fuel pump motor (as discussed by at least ¶ 0036) of the fuel pump and a power supply (35) upon determining that the engine is started [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “turning on, by an engine controller, a fuel pump relay controlling an electric connection between a fuel pump motor of the fuel pump and a power supply” is not necessarily performed by the method of claim 12 under a broadest reasonable interpretation at times including when the condition “upon determining that the engine is started” is not met during the performing of the method of claim 12 (e.g., when the engine is not started during the performing of the method of claim 12 and/or when no determining that the engine is started is performed as part of the method of claim 12), such that “turning on, by an engine controller, a fuel pump relay controlling an electric connection between a fuel pump motor of the fuel pump and a power supply upon determining that the engine is started” does not necessarily provide further limitation to the method of claim 12 under a broadest reasonable interpretation; nevertheless, apparent from at least Fig. 1 in view of at least ¶ 0017, 0035, 0039 & 0102]; and turning on, by the engine controller, a fuel pump controller by turning on the fuel pump relay connected to the fuel pump controller (apparent from at least Fig. 1 in view of at least ¶ 0017, 0035, 0039 & 0102), wherein the fuel pump controller is configured to stop operation of the fuel pump by turning off the fuel pump relay upon determining that the engine is stopped after starting the engine [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the fuel pump controller is configured to stop operation of the fuel pump by turning off the fuel pump relay upon determining that the engine is stopped after starting the engine, wherein the fuel pump” requires the method of claim 12 to perform of an additional step or necessarily further modifies a previously introduced step of the method of claim 12; nevertheless, it is apparent from at least Figs. 1, 3, 6, 8 & 10 in view of at least ¶ 0024, 0035-0036, 0039, 0044 & 0054-0055, 0064-0065, 0067, 0074, 0076 & 0094-0097 that the fuel pump controller (FPC) 12, as designed (and without modification), is capable of performing functions to stop operation of the low-pressure fuel pump 21 by turning off the relay 34 at times including when the engine 20 is stopped (after starting of the engine 20) via turning OFF of an ignition switch], wherein the fuel pump includes the fuel pump motor (apparent from at least Fig. 1 in view of at least ¶ 0036) and configured to supply a fuel to the engine according to operation of the fuel pump motor [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the fuel pump […] configured to supply a fuel to the engine according to operation of the fuel pump motor” requires the method of claim 12 to perform of an additional step or necessarily further modifies a previously introduced step of the method of claim 12; nevertheless, it is apparent from at least Figs. 1, 3, 6, 8 & 10 in view of at least ¶ 0036 & 0047 that the low-pressure fuel pump 21, as designed (and without modification), is capable of performing functions to supply fuel to the engine 20 based on control of the motor of the low-pressure fuel pump 21], and wherein the fuel pump controller is connected between the fuel pump relay and the fuel pump (apparent from at least Fig. 1).

With respect to claim 13, Asai teaches the method of claim 12, wherein, when the fuel pump controller stops the supply of an electric power applied to the fuel pump motor, the fuel pump relay is configured to maintain an on-state thereof [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein, when the fuel pump controller stops the supply of an electric power applied to the fuel pump motor, the fuel pump relay is configured to maintain an on-state thereof” requires the method of claim 13 to perform of an additional step or necessarily further modifies a previously introduced step of the method of claim 13; nevertheless, as discussed in detail above with respect to claim 2].

With respect to claim 14, Asai teaches the method of claim 12, further including: turning off, by the engine controller, the fuel pump relay upon determining that the engine is turned off [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “turning off, by the engine controller, the fuel pump relay” is not necessarily performed by the method of claim 14 under a broadest reasonable interpretation at times including when the condition “upon determining that the engine is turned off” is not met during the performing of the method of claim 14 (e.g., when the engine is not turned off during the performing of the method of claim 14 and/or when no determining that the engine is turned off is performed as part of the method of claim 14), such that “turning off, by the engine controller, the fuel pump relay upon determining that the engine is turned off” does not necessarily provide further limitation to the method of claim 14 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 3].

With respect to claim 15, Asai teaches the method of claim 12, further including: driving, by the fuel pump controller, the fuel pump for a predetermined time period, upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “driving, by the fuel pump controller, the fuel pump for a predetermined time period” is not necessarily performed by the method of claim 15 under a broadest reasonable interpretation at times including when the condition “upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance” is not met during the performing of the method of claim 15 (e.g., when an accumulated driving distance of the hybrid electric vehicle after starting the engine is greater than a predetermined threshold distance during the performing of the method of claim 15 and/or when no determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance is performed as part of the method of claim 15), such that “driving, by the fuel pump controller, the fuel pump for a predetermined time period, upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance” does not necessarily provide further limitation to the method of claim 15 under a broadest reasonable interpretation]; and controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure, upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure” is not necessarily performed by the method of claim 15 under a broadest reasonable interpretation at times including when the condition “upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance” is not met during the performing of the method of claim 15 (e.g., when an accumulated driving distance of the hybrid electric vehicle after starting the engine is not greater than a predetermined threshold distance during the performing of the method of claim 15 and/or when no determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is greater than a predetermined threshold distance is performed as part of the method of claim 15), such that “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure, upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance” does not necessarily provide further limitation to the method of claim 15 under a broadest reasonable interpretation].

With respect to claim 16, Asai teaches the method of claim 12, further including: driving or stopping, by the fuel pump controller, the fuel pump by controlling an electric power applied to the fuel pump motor according to engine status information received from the engine controller after starting the engine (as discussed in detail above with respect to claim 6; because driving and stopping are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 17, Asai teaches the method of claim 16, further including: stopping, by the fuel pump controller, operation of the fuel pump after a predetermine time elapses, when the hybrid electric vehicle enters an electric vehicle mode, in which the engine is stopped and the motor alone is driven as the driving power source, after starting the engine [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “stopping, by the fuel pump controller, operation of the fuel pump after a predetermine time elapses” is not necessarily performed by the method of claim 17 under a broadest reasonable interpretation at times including when the condition “when the hybrid electric vehicle enters an electric vehicle mode, in which the engine is stopped and the motor alone is driven as the driving power source, after starting the engine” is not met during the performing of the method of claim 17 (e.g., when the hybrid electric vehicle does not enter an electric vehicle mode after starting the engine during the performing of the method of claim 17), such that “stopping, by the fuel pump controller, operation of the fuel pump after a predetermine time elapses, when the hybrid electric vehicle enters an electric vehicle mode, in which the engine is stopped and the motor alone is driven as the driving power source, after starting the engine” does not necessarily provide further limitation to the method of claim 17 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 7].

With respect to claim 18, Asai teaches the method of claim 17, further including: controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump to a predetermined reference pressure value, upon determining that the engine status information or target fuel pressure information is not received from the engine controller while the hybrid electric vehicle is driven in the electric vehicle mode [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump to a predetermined reference pressure value” is not necessarily performed by the method of claim 18 under a broadest reasonable interpretation at times including when the condition “upon determining that the engine status information or target fuel pressure information is not received from the engine controller while the hybrid electric vehicle is driven in the electric vehicle mode” is not met during the performing of the method of claim 18 (e.g., when the engine status information is received from the engine controller while the hybrid electric vehicle is driven in the electric vehicle mode during the performing of the method of claim 18 and/or when target fuel pressure information is received from the engine controller while the hybrid electric vehicle is driven in the electric vehicle mode during the performing of the method of claim 18 and/or when the hybrid electric vehicle is not driven in the electric vehicle mode during the performing of the method of claim 18 and/or when no determining that the engine status information is not received from the engine controller while the hybrid electric vehicle is driven in the electric vehicle mode is performed as part of the method of claim 18 and/or when no determining that target fuel pressure information is not received from the engine controller while the hybrid electric vehicle is driven in the electric vehicle mode is performed as part of the method of claim 18), such that “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump to a predetermined reference pressure value, upon determining that the engine status information or target fuel pressure information is not received from the engine controller while the hybrid electric vehicle is driven in the electric vehicle mode” does not necessarily provide further limitation to the method of claim 18 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 8].

With respect to claim 19, Asai teaches the method of claim 17, further including: driving, by the fuel pump controller, the fuel pump, upon determining that a residual pressure in a fuel line connecting the fuel pump and the engine is less than a predetermined threshold pressure while the hybrid electric vehicle is driven in the electric vehicle mode [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “driving, by the fuel pump controller, the fuel pump” is not necessarily performed by the method of claim 19 under a broadest reasonable interpretation at times including when the condition “upon determining that a residual pressure in a fuel line connecting the fuel pump and the engine is less than a predetermined threshold pressure while the hybrid electric vehicle is driven in the electric vehicle mode” is not met during the performing of the method of claim 19 (e.g., when the residual pressure in a fuel line connecting the fuel pump and the engine is not less than a predetermined threshold pressure during the performing of the method of claim 19 and/or when the hybrid electric vehicle is not driven in the electric vehicle mode during the performing of the method of claim 19 and/or when no determining that a residual pressure in a fuel line connecting the fuel pump and the engine is less than a predetermined threshold pressure while the hybrid electric vehicle is driven in the electric vehicle mode is performed as part of the method of claim 19), such that “driving, by the fuel pump controller, the fuel pump, upon determining that a residual pressure in a fuel line connecting the fuel pump and the engine is less than a predetermined threshold pressure while the hybrid electric vehicle is driven in the electric vehicle mode” does not necessarily provide further limitation to the method of claim 19 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 9].

With respect to claim 20, Asai teaches the method of claim 16, further including: driving, by the fuel pump controller, the fuel pump by applying the electric power to the fuel pump motor, upon determining that the engine transitions from a stop mode to a non-stop mode [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “driving, by the fuel pump controller, the fuel pump by applying the electric power to the fuel pump motor” is not necessarily performed by the method of claim 20 under a broadest reasonable interpretation at times including when the condition “upon determining that the engine transitions from a stop mode to a non-stop mode” is not met during the performing of the method of claim 20 (e.g., when the engine does not transition from a stop mode to a non-stop mode during the performing of the method of claim 20 and/or when no determining that the engine transitions from a stop mode to a non-stop mode is performed as part of the method of claim 20), such that “driving, by the fuel pump controller, the fuel pump by applying the electric power to the fuel pump motor, upon determining that the engine transitions from a stop mode to a non-stop mode” does not necessarily provide further limitation to the method of claim 20 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 10].

With respect to claim 21, Asai teaches the method of claim 16, further including: controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump to a predetermined reference pressure value, until the engine status information is received from the engine controller while the engine is driven [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump to a predetermined reference pressure value, until the engine status information is received from the engine controller” is not necessarily performed by the method of claim 21 under a broadest reasonable interpretation at times including when the condition “while the engine is driven” is not met during the performing of the method of claim 21 (e.g., when the engine is not driven during the performing of the method of claim 21), such that “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump to a predetermined reference pressure value, until the engine status information is received from the engine controller while the engine is driven” does not necessarily provide further limitation to the method of claim 21 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 11].

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Asai in view of U.S. Patent Application Publication No. 2009/0069997 to Inoue et al. (hereinafter: “Inoue”).
With respect to claim 15, Asai teaches the method of claim 12, further including: driving, by the fuel pump controller, the fuel pump for a predetermined time period, upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “driving, by the fuel pump controller, the fuel pump for a predetermined time period” is not necessarily performed by the method of claim 15 under a broadest reasonable interpretation at times including when the condition “upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance” is not met during the performing of the method of claim 15 (e.g., when an accumulated driving distance of the hybrid electric vehicle after starting the engine is greater than a predetermined threshold distance during the performing of the method of claim 15 and/or when no determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance is performed as part of the method of claim 15), such that “driving, by the fuel pump controller, the fuel pump for a predetermined time period, upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance” does not necessarily provide further limitation to the method of claim 15 under a broadest reasonable interpretation]; and controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure, upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure” is not necessarily performed by the method of claim 15 under a broadest reasonable interpretation at times including when the condition “upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance” is not met during the performing of the method of claim 15 (e.g., when an accumulated driving distance of the hybrid electric vehicle after starting the engine is not greater than a predetermined threshold distance during the performing of the method of claim 15 and/or when no determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is greater than a predetermined threshold distance is performed as part of the method of claim 15), such that “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure, upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance” does not necessarily provide further limitation to the method of claim 15 under a broadest reasonable interpretation].
As discussed in detail above, Asai teaches each and every limitation of the method of claim 12 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrases “driving, by the fuel pump controller, the fuel pump for a predetermined time period, upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance; and controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure, upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance” are not contingent limitations and necessarily further limit the scope of the method of claim 12, it is also noted that:
Asai teaches the method of claim 12, further including: driving, by the fuel pump controller, the fuel pump for a predetermined time period, upon determining that an elapsed time after starting the engine is less than or equal to a predetermined threshold time (apparent from at least Figs. 9 & 10 in view of at least ¶ 0080-0089 & 0098); and controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line (26) connecting the fuel pump and the engine follows a target fuel pressure, upon determining that the elapsed time after starting the engine exceeds the predetermined threshold time (apparent from at least Figs. 9 & 10 in view of at least ¶ 0080-0089 & 0098).
Inoue teaches that transitioning an operating state of a vehicle system based on whether a time elapsed from start of a vehicle (e.g., when an ignition switch is turned on) exceeds a specific period (e.g., predetermined threshold time) is a known alternative to transitioning the operating state of the vehicle system based on whether a distance traveled by the vehicle after the start of the vehicle exceeds a specific distance (e.g., “predetermined threshold distance”) (as discussed by at least ¶ 0025 & 0082-0083).
Therefore, even in such a case where Applicant is able to sufficiently show that the claim phrases “driving, by the fuel pump controller, the fuel pump for a predetermined time period, upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance” is not a contingent limitation and necessarily further limits the scope of the method of claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Asai with the teachings of Inoue to perform the driving, by the fuel pump controller, of the fuel pump for the predetermined time period upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance because Inoue demonstrates that replacing a determination that a time elapsed after the start of the vehicle does not exceed a specific time with a determination that a distance traveled by the vehicle after the start of the vehicle does not exceed a specific distance would amount to nothing more than an incorporation of an alternative technique to evaluate whether to transition an operating state of a vehicle system, such that the modification would amount to a simple substitution of one known element for another to obtain predictable results (e.g., see; MPEP 2143_I_B).
Also, in such a case where Applicant is able to sufficiently show that the claim phrase “controlling, by the fuel pump controller, a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure, upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance” is not a contingent limitation and necessarily further limits the scope of the method of claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Asai with the teachings of Inoue to instead perform the controlling, by the fuel pump controller, of the pressure of the fuel discharged from the fuel pump so that the actually measured fuel pressure in the fuel line connecting the fuel pump and the engine follows the target fuel pressure upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance because Inoue demonstrates that replacing a determination that a time elapsed after the start of the vehicle exceeds a specific time with a determination that a distance traveled by the vehicle after the start of the vehicle exceeds a specific distance would amount to nothing more than an incorporation of an alternative technique to evaluate whether to transition an operating state of a vehicle system, such that the modification would amount to a simple substitution of one known element for another to obtain predictable results (e.g., see; MPEP 2143_I_B).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Inoue.
With respect to claim 4, Asai modified supra teaches the apparatus of claim 1, wherein the fuel pump controller is configured to drive the fuel pump for a predetermined time period, upon determining that an accumulated driving distance of the hybrid electric vehicle after starting the engine is less than or equal to a predetermined threshold distance (as discussed in detail above with respect to at least claims 1 and 15).

With respect to claim 5, Asai modified supra teaches the apparatus of claim 4, wherein the fuel pump controller is configured to control a pressure of the fuel discharged from the fuel pump so that an actually measured fuel pressure in a fuel line connecting the fuel pump and the engine follows a target fuel pressure, upon determining that the accumulated driving distance of the hybrid electric vehicle after starting the engine exceeds the predetermined threshold distance (as discussed in detail above with respect to at least claims 1, 5 and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747